Exhibit 10.2

Summary of 2012 Compensation Arrangements for Non-Employee Directors

Each non-employee director (“Outside Director”) of MicroStrategy Incorporated
(“MicroStrategy” and collectively with its subsidiaries the “Company”) receives
a fee of $25,000 for each quarterly meeting of MicroStrategy’s Board of
Directors (the “Board”) which the Outside Director attends in person. An Outside
Director may be paid such fee for attending a quarterly Board meeting via
telephonic conference call if the Outside Director has good reason for the
Outside Director’s failure to attend such meeting in person as determined by the
Chairman of the Board, but such payment is limited to one occurrence in any
given fiscal year. Each Outside Director who is a member of the Audit Committee
also receives a fee of $10,000 (or $12,500 in the case of the Chairman of the
Audit Committee) for each quarterly meeting of such committee which the Outside
Director attends in person. Each Outside Director who is a member of the
Compensation Committee also receives a fee of $5,000 (or $7,500 in the case of
the Chairman of the Compensation Committee), which is paid quarterly, provided
that, in order to be eligible to receive the fee with respect to a fiscal
quarter, the Outside Director must have served on the Compensation Committee on
the last day of such fiscal quarter. Each Outside Director may receive fees up
to $12,000 in any fiscal quarter for additional services delegated by the Board
to such Outside Director in the Outside Director’s capacity as a member of the
Audit Committee, the Compensation Committee, the Board, or any other committees
of the Board, provided that any such fee paid with respect to a particular
service must be approved by the Board following the completion of such service
by the Outside Director.

Each Outside Director is reimbursed for all reasonable out-of-pocket expenses
incurred by him or her in attending meetings of the Board and any committee
thereof and otherwise in performing his or her duties as an Outside Director,
subject to compliance with our standard documentation policies regarding
reimbursement of business expenses. From time to time, the Board may hold
meetings and other related activities in various locations for which the
Company’s payment of the expenses of Outside Directors and their guests may be
deemed compensation to Outside Directors (“Meeting Activities”). In addition,
the Company may hold, host, or otherwise arrange parties, outings, or other
similar entertainment events for which the Company’s payment of the expenses of
Outside Directors and their guests may be deemed compensation to Outside
Directors (“Entertainment Events”). The Company may also request that Outside
Directors participate in conferences, symposia, and other similar events or
activities relating to the Company’s business for which the Company’s payment of
the expenses of Outside Directors and their guests may be deemed compensation to
Outside Directors (“Company-Sponsored Activities” and, collectively with Meeting
Activities and Entertainment Events, “MicroStrategy Activities”).

The Company is also authorized to make available, from time to time, tickets to
sporting, charity, dining, entertainment, or similar events as well as use of
corporate suites, club memberships, or similar facilities that the Company may
acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of the Board, executive officers of the Company, and other
employees of the Company. Any such personal use may be deemed compensation to
such persons.

The Company has adopted a policy authorizing the Company to make available, from
time to time, any designated vehicle that the Company owns or may acquire
(“Designated Vehicles”) for personal use by eligible Company personnel, to the
extent the Designated Vehicle is not at such time being used exclusively by the
Company for business purposes. Eligible personnel include the Chief Executive
Officer and any employees and members of the Board authorized by the Chief
Executive Officer to use Designated Vehicles. Any such personal use may be
deemed compensation to such persons.

Further, the Company is authorized to acquire the services of one or more
drivers for vehicles other than a Company vehicle (such services, “Alternative
Car Services”) for personal use by eligible Company personnel. Eligible
personnel include the Chief Executive Officer and any employees and members of
the Board authorized by the Chief Executive Officer to use Alternative Car
Services. Any such personal use may be deemed compensation to such persons. The
Company has established a policy that the aggregate compensation to all Company
personnel as a result of use of Alternative Car Services, together with all
associated tax gross-up payments, may not exceed $150,000 in any fiscal year.



--------------------------------------------------------------------------------

The Company has adopted a third amended and restated aircraft use policy (the
“Aircraft Use Policy”) which, among other things, permits certain non-business
use of (i) the Bombardier Global Express XRS aircraft owned by the Company (the
“Global Express”), (ii) any aircraft in which the Company has leased a
fractional interest (the “Fractional Aircraft”) and which is managed by NetJets
International, Inc. or any of its affiliates (collectively, “NetJets”), together
with all other aircraft managed or provided by NetJets to the extent that the
Company uses such other aircraft in connection with the Company’s lease of the
Fractional Aircraft (collectively, the “NetJets Aircraft”), and (iii) such other
aircraft (A) that the Company may, from time to time, lease or charter,
including, without limitation, any aircraft subject to a fractional interest
program in which the Company may participate by leasing a fractional interest,
and (B) that has been designated by MicroStrategy to be “Company Aircraft” for
purposes of the Aircraft Use Policy (collectively with the Global Express and
the NetJets Aircraft, “Company Aircraft”). Company Aircraft are available for
non-business use only when such aircraft are not otherwise being used by the
Company exclusively for business use. The Aircraft Use Policy permits
non-business use of Company Aircraft by Outside Directors provided that (i) all
Outside Directors are invited by MicroStrategy to travel on the applicable
flight, and such non-business use is in connection with the Outside Director’s
participation in one or more Meeting Activities, Entertainment Events to which
all Outside Directors have been invited, or Company-Sponsored Activities and
(ii) to the extent that clause (i) does not apply, such non-business use occurs
on a “ride-along” basis – that is, an Outside Director and/or his guest travel
on a flight that was requested by an eligible requestor other than such Outside
Director for a purpose other than the non-business use of such flight by such
Outside Director (each such use, a “Ride-Along Flight”). Any such non-business
use may be deemed compensation to such persons. In addition, the Aircraft Use
Policy permits non-business use of Company Aircraft by the Company’s Chief
Executive Officer, and other officers or employees of the Company to the extent
approved by the Chief Executive Officer.

Non-business use of Company Aircraft is subject to various limitations,
including those described below. During each calendar year:

 

  •  

the total number of flight hours used by the Company for non-business use of the
NetJets Aircraft in such calendar year must be less than fifty percent (50%) of
the total number of flight hours of the NetJets Aircraft used by the Company for
business use and non-business use during such calendar year;

 

  •  

the total number of flight hours used by the Company for non-business use of the
Global Express in such calendar year must be less than fifty percent (50%) of
the total number of flight hours of the Global Express used by the Company for
business use and non-business use during such calendar year;

 

  •  

the total number of flight hours used by the Company for non-business use of all
Company Aircraft in such calendar year may not exceed 200 flight hours; and

 

  •  

an Outside Director’s travel on Ride-Along Flights shall not exceed, in the
aggregate, four (4) flight segments.

To the extent that participation in MicroStrategy Activities or non-business use
of Corporate Development Programs, Designated Vehicles, Alternative Car
Services, or Company Aircraft is deemed compensation to an Outside Director, the
Company pays to (or withholds and pays to the appropriate taxing authority on
behalf of) such Outside Director a “tax gross-up” in cash, which would
approximate the amount of the individual’s (i) federal and state income and
payroll taxes on the taxable income associated with such participation or
personal use plus (ii) federal and state income and payroll taxes on the taxes
that the individual may incur as a result of the payment of taxes by the
Company, subject to the aggregate amount limitations described above, if
applicable.

Each Outside Director is also eligible to receive options, restricted stock
awards, and other awards under the Amended and Restated 2009 Stock Incentive
Plan of Angel.com Incorporated, as amended. Angel.com Incorporated is a
subsidiary of MicroStrategy.